PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/831,214
Filing Date: 26 Mar 2020
Appellant(s): Cakulev et al.



__________________
David A. Sumy, Reg. No. 50,387
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.


(2) Response to Arguments
ARGUMENTS REGARDING 35 U.S.C. § 103(a) (Note that the appellants' actual arguments begins on page 11, under Arguments and under subtitle,  B, appellant argue the following regarding claims 1, 2, 4, 7, 8-10,12-14, and 17-20 under 35 U.S.C. § 103

In section part III. Argument section A.  In Section A appellant has cited case laws and MPEP citations and there are no actual arguments against the rejection in section A. Actual arguments begin in section B. 

In section III, part B, appellant argues the following regarding claims 1, 2, 4, 7, 8-10, 12-14, and 17-20 under 35 U.S.C. § 103
Claims 1, 2, 4, 7, 8-10, 12-14, and 17-20 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over U.S. Patent Application Publication No. 2019/0029065 A1 (“Park”) in view of U.S. Patent Application Publication No. 2016/0021582 A1 (“Yu”) and U.S. Patent Application Publication No. 2017/0318463 (“Lee”) and further in view of U.S. Patent No. 9,77,346 (Sedlacek). The Appellant respectfully traverses this rejection. Obviousness under 35 U.S.C. § 103 is a question of law, with underlying factual considerations regarding (1) the scope and content of the prior art, (2) the differences between the prior art and the claimed invention, (3) the level of ordinary skill in the art, and (4) any relevant secondary considerations. Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966). A claimed invention is invalid for obviousness “if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention was made.” 35 U.S.C. § 103.

1. Independent claim 1
Park, Yu, Lee, and Sedlacek do not render obvious independent claim 1. For example, Park, Yu, Lee, and Sedlacek do not describe or suggest “receiving, by a network device of a core network from an end device, a first message that includes an initial registration request and an end device policy request, and wherein the end device is not registered with the network device and the core network,” as recited in independent claim 1.
The Examiner alleges that Park, Yu, Lee, and Sedlacek disclose or suggest the “receiving” recitation, and cites to Fig. 16, step 3C, and --------¶ 9, 20 of Park; Figs. 3A, 3B and ¶ 6 of Lee; Figs. 1A, 
i. First Message Including Initial Registration Request and End Device Policy Request, End Device Not Registered with the Network Device and the Core Network
The “receiving” of independent claim 1 recites features that include, inter alia, a first message that includes an initial registration request and an end device policy request, and that the end device is not registered with a network device of a core network and the core network. The Appellant submits that Park, Yu, Lee, and Sedlacek fail to disclose or suggest these combination of features.

Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Park discloses at least in figure 16, step 1, that a UE (equivalent to end device) sends a registration request that the AMF (equivalent to Core network because it is part of the Core) receives it. 
In Paragraph 9, lines 2-9, Park disclose the UE transmits a first registration request message to an AMF (equivalent to Core network) that also includes a NSSAI. 
Here, the NSSAI is deemed to be equivalent to the claimed “end device policy request”, because, in light of the specification, the term, “end device policy request”, is defined as “Typically, as part of an attachment procedure with the core network, the end device receives policies from the core network. For example, the policies may include a policy pertaining to route selection for outgoing traffic, and a policy pertaining 
Paragraph 16 also discloses receiving a message from the UE by the AMF that includes a registration request and a policy update for the end device. 
Appellant’s claim language only generally defines the end device policy broadly as “typically as part of an attachment procedure with the core network, the end device receives policies from the core network. For example, the policies may include a policy pertaining to route selection for outgoing traffic, and a policy pertaining to network discovery and selection”. NSSAI which involves slice selection assistance policy is equivalent to at least “attachment procedure with the core network” and/or “policy pertaining to network discovery and selection” which are both examples of what the end device policy is according to appellant’s specification Par. 8. Thus, the requested NSSAI or the Single NSSAI, which identifies what network slice the UE registers to be equivalent to end device policy request. Therefore, paragraph 9 clearly discloses the First Message Including Initial Registration Request and End Device Policy Request. Further, examiner asserts, the UE clearly transmits first registration request message to an access and mobility management function (AMF) where that the first message also includes NSSAI. 
With reference to the limitation, “end Device Not Registered with the Network Device and the Core Network”, the examiner responds with following remarks:
Once again, claims are subject to a reasonable interpretation, as indicated above. 
Firstly, one skilled in the art would recognize that the whole purpose of registering an end device is to allow an unregistered device to register itself (e.g., its identification number, specification, location and capabilities) with the Core network and network device so that the end device can be located by the Core and network device, and then its location can be registered in database (HLR or HSS), and thus calls can be routed to the end device (among other things). 

Thus, the UE of Park initiating the registration request in step 1 of figure 16 is not registered with the Core network and the network device (Note that the network device can be interpreted as the AMF itself or any other device within Core, based on a broad interpretation).  
Secondly, the functions performed by the end device (UE) in park cover the functions required by the end device as claimed. Specifically, the end device of Park is also configured to transmit a registration request along with policy request when it is not registered with network and/or Core network. One skilled in the art would recognize that when end device (e.g., UE, or mobile phone) moves to a radio zone of a new network, it is not registered with the new network (e.g., base station) initially right after entering the new radio zone. The end device must register to announce its presence or location, ID and numbers so that calls can be routed to new network. Park’s end device (UE) is described in terms a 5G network. One skilled in the art knows that a 5g network registers to a new network it roams to for announcing its presence or location, ID and numbers so that calls can be routed to new network. And when a UE comes to a new radio zone it not registered yet with the new base station and with the Core through the new base station. Thus, the registration must be performed with new base station and this new registration with the new base station is databased and/or registered with the Core network. Thus, the network device of a core network, in Park, is configured to receive from an end device a first message that includes a registration request and end policy request wherein the end device is not registered with the network device. Additionally, the network device of Park would be capable of receiving a registration request and policy request regardless of whether or not the end device is registered or unregistered. 
Thirdly, Sedlacek also teaches the feature of “wherein the end device is not registered with the network device”. See Col. 2, lines 23-27, “A UE 101 needs to register with the network to receive services that require registration. This registration may be described as network attachment”. the registration request allows the UE to attach to the network. Once again, the registration request is for the end node (UE) that has not been registered or attached... 
Appellant further argues:
a. Park
Anent Park, the Examiner asserts that Park discloses receiving, by a network device of a core network from an end device, a first message that includes a registration request and a device policy request. Final Office Action, p. 7.
The registration request (3 A), the service request (3B), and the policy update request (3C) in Fig. 16 of Park occur after the UE of Park, which the Examiner maps to the “end device” recited in independent claim 1, is registered with the AMF of Park, which the Examiner maps to the “network device” recited in original independent claim 1. Park, ¶ 9, 20, 569, and 627, Figs. 16, 18. That is, registration request (1) and registration accept (2) in Fig. 16 of Park have already been transmitted and received prior to steps (3 A), (3B), and (3C) in Fig. 16 of Park. Id. The ground of rejection fails to rebut this fact.
Given the above, first - none of 3A, 3B, and 3C messages of Fig. 16 of Park disclose or suggest the claimed first message that includes an initial registration request because the TIE of Park is registered with the AMF of Park. It is well-settled that “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385 (C.C.P.A. 1970); In re Wilder, 429 F.2d 447, 450 (C.C.P.A. 1970) (“[E]very limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”). Indeed, Park refers to the registration request 3 A, for example, as a registration update procedure, and the AMF of Park recognizes it as such. Park¶ ¶9, 80, 546, 548-550, 554, 573.

Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellants are requested/required to consider all the disclosures of the applied references. Appellant has clearly ignored step 1 in figure 16 and paragraphs 9 and 16.
Park discloses at least in figure 16, step 1, that a UE (equivalent to end device) sends a registration request that the AMF (equivalent to Core network because it is part of the Core) receives it. 
In Paragraph 9, lines 2-9, Park disclose: “a user equipment . . . transmitting a first registration request message to an access and mobility management function (AMF), wherein the first registration request message includes requested network slice selection assistance information (NSSAI)”.
Thus, the UE clearly transmits first registration request message to an access and mobility management function (AMF). Further, the first message also includes NSSAI. This NSSAI reads on claimed, “end device policy”, specifically because the NSSAI includes “single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register”. Thus, the single message includes both the registration request and the end device policy. Appellant’s claim language does not details of what the end device policy is, thus, based on a broad interpretation, the requested NSSAI or the Single NSSAI, which identifies what network slice the  UE registers to is equivalent to end device policy request. Therefore, paragraph 9 clearly discloses the First Message Including Initial Registration Request and End Device Policy Request. Paragraph 16 also disclose receiving a message from the UE by the AMF that includes a registration request and a policy update for the end device. 
Appellant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 


Appellant further argues the following:
Second, Park does not disclose or suggest that the AMF of Park is receiving any type of policy request when the UE of Park is not registered with the network device and the core network for the 3A-3C messages of Park. Park, 3A-3C of Fig. 16; ¶ ¶542-572.

Examiner Response:
Examiner respectfully disagrees with the above arguments. Once again, during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. 
In this case, See FIG. 16, steps 1 and 2 and Par. 9. 
In figure 16, step 1, the UE sends the first Registration Request. In step 2, the AMF sends a Registration Accept message, in response to receiving the first Registration Request. Thus, the AMF must receive it because it responds to it. 
Further, in paragraph 9, the following is described:
“transmitting a first registration request message to an access and mobility management function (AMF), wherein the first registration request message includes requested network slice selection assistance information (NSSAI) including single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register; receiving a first registration accept message as a response to the first registration request message from the AMF, wherein the first registration accept message includes an allowed NSSAI including at least one S-NSSAI allowed by the AMF”.
Clearly, the AMF receives the first registration request because, the AMF responds to it by sending the accept message. Paragraph 9 clearly states: “as a response to the first registration request message from wherein the first registration accept message includes an allowed NSSAI including at least one S-NSSAI allowed by the AMF”.  
Further, note that the NSSAI reads on claimed, “end device policy”, specifically because the NSSAI includes “single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register”. And further, the AMF allows it. Thus, it is a policy or procedure that the AMF (or network allows). Thus, the single message includes both the registration request and the end device policy. The AMF responds to the request, thus, it receives network slice selection assistance information (NSSAI) policy. 

Appellant further argue the following:
Third, the policy request of Park is not an end device policy request but a policy update for single-network slice selection assistance information (S-NSSAI). Id. The Examiner acknowledges that Park is silent on the policy being an end device policy. Final Office Action, p. 9.
In this regard, Park does not disclose or suggest the claimed first message that includes both an initial registration request and an end device policy request, much less that the claimed first message is received when the end device is not registered with the network device and the core network.

Examiner Response:
Examiner respectfully disagrees with the above arguments. Once again, during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. 
Appellant has ignored the steps 1-2 and paragraph 9 of Park. 
The claim language does not say if the end device policy is a new policy or policy update. Thus, policy update would read on the policy. However, Park send new S-NSSAI (see FIG. 16, step 2), not updated NSSAI. Further, the “network slice selection assistance information (NSSAI)” or the policy update for “single-network slice selection assistance information” includes assisting information or steps on how to select slices (network resources) for the UE (or end device), thus, the “network slice selection assistance information (NSSAI)” is an end device policy, based on a broad interpretation. Appellant’s claim language 
Therefore, paragraph 9 clearly discloses the First Message Including Initial Registration Request and End Device Policy Request received by the AMF in step 1 and in step 2, the AMF responds to the step 1 and sends the Registration Accept and the new S-NSSAI, which is the end device policy requested in step 1 by UE., 
Additionally, Yu also teaches the end device policy (see Par. 233, 234, FIG. 1A and IB, "The UE sends a policy request message to the first policy server, where the policy request message includes a UE identifier and the policy identifier"). 
Examiner asserts that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). The UE in Park transmits registration request and policy request in the same first message (in step 1 of figure 16).  Although Park’s Fig. 16 steps 1-2 sufficiently disclose the end device police, Yu can be used to provide further requesting the end device policy. 

Appellant further argue the following:
In the alternative, the registration request (1) of Fig. 16 of Park does not disclose or suggest the claimed first message because the registration request (1) of Park does not include an end device policy request. Additionally, the policy update request (3C) of Park, as indicated in the ground of rejection (Final Office Action, p. 7), is received after the UE of Park is registered with AMF of Park based on registration request (1) and registration accept (2) having been transmitted and received between the UE and the AMF of Park. Thus, as explained above, none of the (3A)-(3C) messages of Park are received when the end device is not registered with the network device and the core network.

Examiner Response:

Examiner disagrees: Paragraph 9 clearly discloses the First Message Including Initial Registration Request and End Device Policy Request received by the AMF in step 1 and in step 2 of figure 16, the AMF responds to the step 1 and sends the Registration Accept and the new S-NSSAI, which is the end device policy requested in step 1 of FIG. 16 by UE, and sent to the UE in step 2 of FIG. 16. Further, the “network slice selection assistance information (NSSAI)” is an end device policy, based on a broad interpretation. Appellant’s claim language does not details of what the end device policy is, thus, the requested NSSAI or the Single NSSAI, which identifies what network slice the  UE registers to is equivalent to end device policy request.   
Alternatively, appellant is attacking Park individual. Yu also teaches transmitting an end device policy request by a UE to a network device. See Par. 233, 234, FIG. 1A and 1B. Since the UE in park send registration request and NSSAI policy for the end device, it can send more specific end device policy along that same registration request. Examiner asserts that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Further, examiner asserts the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 


Appellant further argue:
b. Park and Lee
The Examiner acknowledges that Park does not disclose or suggest an initial registration request and that the end device is not registered with the network device, but relies on Lee. Final Office Action, p. 8. However, Lee fails to compensate for the deficiencies of Park.

Examiner Response:
Examiner’s Final office action does not include such statements as: “Park does not disclose or suggest an initial registration request and that the end device is not registered with the network device”. The Final Office action indicates that Park’s network slice selection assistance information (NSSAI) reads on the end device policy. Lee is used to show another detail, of sending initial registration request to a network. E. g., Lee teaches UE sends an initial registration request to a network”. Examiner asserts that the registration request of Park is an initial registration request. Lee discloses explicitly that the registration request is an initial registration request. Lee is not used for policy limitation. 

Appellant further argue:
The initial registration requests 310 and 360 of Figs. 3 A and 3B of Lee, as alleged by the Examiner, at most teach the registration request (1) in Fig. 16 of Park and are redundant relative to the registration request (1) in Fig. 16 of Park. Additionally, in relation to the registration request (1) of Park, Lee fails to cure the deficiencies of Park regarding the first message including both an initial registration request and an end device policy request, as well as the first message being received from the end device that is not registered to the network device of the core network and the core network. Thus, even if Park and Lee disclose or suggest that the registration request (1) of Park is received from an end device that is not registered with the network device, the Examiner’s position does not address the deficiencies indicated by the Appellant and the features recited in the “receiving” recitation. As for the alleged teachings of Lee in combination with the teachings of Park in relation to messages (3A)-(3C), the Examiner fails to address, much less rebut the Appellant’s position in relation to messages (3A)-(3C) of Park. To be sure, messages (3A)-(3C) of Park occur after the UE is registered with the AMF of Park and the policy update request relates to a network slice selection policy (NSSP) for an S-NSSAI received in the Registration Accept (2) of Park. Park ¶ 541-562; 569. In this regard, the policy update request rests on the UE of Park being registered. Id. The Examiner alleges that it would have been obvious to incorporate the teaching of Lee such that an initial registration for non-registered device is sent first in order to set authentication and further for the purpose of protecting detailed registration information of policy information for after authentication process. Final Office Action, p. 9. “[O]bviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of 
In relation to Lee and messages (3A)-(3C) of Park, the Examiner’s rationale for motivation evidences a reason for not modifying the teachings of Park in that message (1) (Registration request) and message (2) (Registration Accept) of Park in Fig. 16 are sent before messages 3A, 3B, or 3C of Park in Fig. 16 are received by the AMF of Park. As such, messages 3 A, 3B, or 3C of Park are transmitted via a secure channel. Park, ¶ 119, 223, 522, 614; Fig. 3 (MME - NAS Security). Additionally, in view of the Examiner’s rationale and alleged teachings of Lee, the Examiner fails to reconcile the claimed first message that includes both an initial registration request and end device policy request with Lee’s purported teachings in which the registration request is limited to the identifier of the UE and the UE’s security capabilities. Final Office Action, pp. 8-9; Lee, * 6. In this regard, the Appellant respectfully submits that Lee fails to remedy any deficiency of Park in relation to messages (3 A) - (3C) of Park and - for that matter - registration request (1) of Park.

Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that appellant keeps referring to steps 3A-3B of FIG. 16 while ignoring steps 1-2 of figure 16 and its paragraph 9.  Park’s steps 1-2 in figure 16 and Par. 9 are essential in teaching the specific claim elements appellant is arguing against. Appellant has offered no arguments against the disclosures and teachings of step 1-2 of FIG. 16 and many other teachings by Park. 
Once again, appellant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 

Further, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).   
Park, in Paragraph 9 clearly discloses the First Message Including Initial Registration Request and End Device Policy Request received by the AMF in step 1 and in step 2 of figure 16, the AMF responds to the step 1 and sends the Registration Accept and the new S-NSSAI, which is the end device policy requested in step 1 of FIG. 16 by UE, and sent to the UE in step 2 of FIG. 16. Further, the “network slice selection assistance information (NSSAI)” is an end device policy, based on a broad interpretation. Appellant’s claim language does not details of what the end device policy is, thus, the requested NSSAI or the Single NSSAI, which identifies what network slice the  UE registers to is equivalent to end device policy request.  Further, Yu also teaches transmitting an end device policy request by a UE to a network device. See Par. 233, 234, FIG. 1A and 1B.


Appellant further argue the following:
c. Park, Lee, and Yu
Next, the Examiner alleges that Park is silent on the policy being an end device policy, but alleges that Yu discloses this feature. Final Office Action, p. 9. However, Yu also fails to compensate for any of the deficiencies explained supra. First, the UE of Yu is already attached (which includes registration) to a 3GPP core network and associated network devices when the UE transmits a policy request message. Yu, ¶ 3, 162, 163, 192, 193, 226, 227, 254, 255; Figs. 2-5.
Second, the policy request message of Yu does not disclose or suggest the claimed first message, which includes both an initial registration request and an end device policy request, even when considered in view of Park and Lee. For example, in relation to the registration request (1) of 
Third, the policy request message of Yu is received by a policy server, such as an access network discovery and selection function (ANDSF) (Yu, ¶ 139), which is, inter alia, inconsistent with the AMF of Park and the MME and the AMF of Lee as mapped by the Examiner to the claimed network device, and inconsistent with the network device described in the Appellant’s disclosure. Final Office Action, p. 9. Aside from the functional disparities between the ANDSF and the MME/AMF, Yu fails to disclose or suggest any communication between the UE and the ANDSF before the UE is registered with the core network and network devices, such as an AMF or an MME. Yu, ¶3, 162, 163, 192, 193, 226, 227, 254, 255; Figs. 2-5.
In the Response to Arguments section of the Final Office Action, the Examiner remarks that “Yu clearly discloses transmitting an end device policy request and receiving the end policy.” Final Office Action, p. 5. In rebuttal, the Appellant submits that this an overgeneralization and inaccurately represents the alleged teachings of Yu.
“It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Hedges, 783 F.2d 1039, 1041 (Fed. Cir. 1986) (quoting In re Wesslau, 353 F.2d 238, 241 (C.C.P.A. 1965)). Here, the grounds of rejection evidence such picking and choosing by asserting that Yu discloses transmitting an end device policy request and receiving the end device policy to the exclusions explained supra. Additionally, the grounds of rejection ignore the purported teachings of Park and the policy update request, individually and in combination with the policy request message of Yu - in which both are received from a UE after the UE is attached/registered with the allegedly corresponding network device. Further, that the claimed first message includes both an initial registration request and an end device policy request. The Appellant submits that these facts are not trivial. And their inclusion, inter alia as explained herein, more accurately represent what Yu and Yu and Park would have fairly suggested to one of ordinary skill in the art. As such, the ground of rejection runs afoul of a basic mandate under 35 U.S.C. § 103 in that a “piecemeal reconstruction of the prior art patents in the light of [the Appellant’s] disclosure” shall not be the basis for a holding of obviousness. In re Kamm, 452 F.2d 1052, 1056-57 (CC.P.A. 1972) citing In re Rothermel, 276 F.2d 393, 396 (C.C.P.A. 1960). 

Examiner Response:
Examiner respectfully disagrees with the above arguments. Once again, during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. 

In Paragraph 9, lines 2-9, Park disclose: “a user equipment to update a policy in a wireless communication system may include transmitting a first registration request message to an access and mobility management function (AMF), wherein the first registration request message includes requested network slice selection assistance information (NSSAI) including single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register”. Note that UE and user equipment would be used interchangeably and they are equivalent to end device.”
Examiner asserts, the UE clearly transmits first registration request message to an access and mobility management function (AMF). Further, note that the first message also includes NSSAI. This NSSAI reads on claimed, “end device policy”, specifically because the NSSAI includes “single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register”. Thus, the single message includes both the registration request and the end device policy. 
Appellant’s claim language does not indicate details of what the end device policy is, thus, the requested NSSAI or the Single NSSAI, which identifies what network slice the  UE registers to is equivalent to end device policy request. 
Therefore, paragraph 9 clearly discloses the First Message Including Initial Registration Request and End Device Policy Request.
Paragraph 16 also discloses receiving a message from the UE by the AMF that includes a registration request and a policy update for the end device. 
Further, Yu discloses transmitting an end device policy request and receiving the end policy (see e.g., Par. 233, 234, FIG. 1A and IB, "The UE sends a policy request message to the first policy server, where the policy request message includes a UE identifier and the policy identifier". Note that since the policy is specific for that UE with the specific identifier it has to be an end device policy].

One skilled in the art would recognize that the UE of Park that sends the first registration request along with end device Policy request in step 1 of figure 16 (which is described in paragraph 9 of Park), would be able to also send end device policy details of Yu, for the purpose of sending more details and identifying information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143. Further, the examiner asserts that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).   

Appellant further argues the following:
d. Park, Lee, Yu, and Sedlacek
The Examiner also relies on Sedlacek for disclosing that an end device is not registered with the core network. Final Office Action, p. 9-10. The attach/registration on requests of Sedlacek, as alleged by the Examiner, at most teach the registration request (1) in Fig. 16 of Park and are redundant relative to the registration request (1) in Fig. 16 of Park. Id.; Sedlacek, col. 2, lines 19-37. As such, the alleged teachings of Sedlacek fail to remedy any of the deficiencies of Park, Lee, and Yu relative to the claimed first message and that the end device policy request is received when the end device is not registered with the network device and the core network. Further, one skilled in the art would not have modified the 3 A, 3B, or 3C messages of Park in view of Sedlacek for the reasons indicated by the Examiner because the LIE of Park is already registered with the AMF of Park.

Examiner Response:
Examiner respectfully disagrees with the above arguments. Once again, during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. 
Park discloses at least in figure 16, step 1, that a UE sends a registration request to network device (AMF). 

“transmitting a first registration request message to an access and mobility management function ( AMF), wherein the first registration request message includes requested network slice selection assistance information (NSSAI)”. Thus, the Park discloses receiving by a network device an initial registration request along with an end device policy request (see steps 1-2 of figure 1). Paragraph 9 discloses the First Message Including Initial Registration Request and End Device Policy Request.
With reference to the limitation, “end Device Not Registered with the Network Device and the Core Network”, examiner asserts that based on a broad interpretation, one skilled in the art would recognize that the whole purpose of registering an end device is to allow an unregistered device to register itself (e.g., its identification number, specification, location and capabilities) with the Core network and network device so that the end device can be located by the Core and network device, and then its location can be registered in database (HLR or HSS), and thus calls can be routed to the end device (among other things). 
The clear purpose of sending a registration request it to register a device that is not registered. Thus, the UE of Park initiating the registration request in step 1 of figure 16 is not registered with the Core network and the network device and that is the reason that the UE is sending the registration request message in step 1 of figure 16.
Further, the functions performed by the end device (UE) in park cover the functions required by the end device as claimed. Specifically, the end device of Park is configured to transmit a registration request along with policy request when it is not registered with network and/or Core network. One skilled in the art would recognize that when end device (e.g., UE, or mobile phone) moves to a radio zone of a new network, it is not registered with the new network (e.g., base station) initially right after entering the 
Further, Sedlacek also teaches the feature of “wherein the end device is not registered with the network device”. See Col. 2, lines 23-27, “A UE 101 needs to register with the network to receive services that require registration. This registration may be described as network attachment”. Also see Claim 25, “the UE is operable to: initiate a registration process for registering the UE with a Mobility Management Entity (MME), wherein the step of initiating the registration comprises the UE transmitting to the MME a registration request message for requesting a registration of the UE”.  Here, the registration request allows the UE to attach to the network. Once again, the registration request is for the end node (UE) that has not been registered or attached. 


Appellant further argues the following:
For at least these reasons, Park, Lee, Yu, and Sedlacek fail to disclose or suggest the “receiving” recitation of independent claim 1. Because Park, Lee, Yu, and Sedlacek fail to disclose or suggest the “receiving” recitation, ipso facto, Park, Lee, Yu, and Sedlacek fail to disclose or suggest the remaining recitations of independent claim 1. For example, Park, Lee, Yu, and Sedlacek fail to disclose or suggest the claimed first message, and consequently fail to disclose or suggest “executing, by the network device in response to receiving the first message,” as recited in independent claim 1 (emphasis added). Additionally, while the Examiner alleges that the AMF of Park discloses executing a policy control procedure based on messages (4) and (5) of Fig. 16 of 


Examiner Response:
Examiner respectfully disagrees with the above arguments. Examiner asserts that developments in the law of obviousness are to be expected in view of KSR. Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  See MPEP 2141.
After considering all of appellant’s above arguments and analysis of the applied reference. One skilled in the art would be able determine that Park discloses all of the claimed invention except for a few details that could have been argued differently. However, the addition of Lee, Yu and Sedlacek provides further details and explanations.  
Therefore, knowing these facts and disclosures found in Park, Lee, Yu and Sedlacek, one skilled in the art would have recognized that all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely 
Dependent Claims
Regarding dependent claims 2, 4, 7, 8, 10, 12, 14, 18 and 20, appellant argues the following:
Regarding dependent claims 2, 4, 7, 8, 10, 12, 14, 18 and 20, appellant has not provided any specific arguments against the rejection of these dependent claims, except for appellant’s indication that they should be allowed based on their dependency on the independent claims. Examiner finds this general argument unpersuasive. Therefore, the rejection of dependent claims 2, 4, 7, 8, 10, 12, 14, 18 and 20 is maintained. 
Regarding independent claims 9 and 17, appellant has not provided any specific arguments against the rejection of these independent claims, except for appellant’s indication that they should be allowed based on their similarity to independent claim 1. Examiner finds this general argument unpersuasive. Therefore, the rejection of independent claims 9 and 17 is maintained. 

Appellant’s argument regarding dependent claims 3, 5, 6, 11, 15, and 16 
Regarding dependent claims 3, 5, 6, 11, 15, and 16, appellant argues the following:
Claims 3, 5, 6, 11, 15, and 16 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Park, Yu, Lee, and Sedlacek, in view of Official Notice. The Appellant respectfully traverses this rejection.
Claims 3, 5, and 6 depend on independent claim 1. Claims 11, 15, and 16 depend on independent claim 9.
Initially, the Appellant respectfully notes to the Honorable Board that in the Non-Final Office Action, dated April 29, 2020, the Appellant requested that the Examiner provide documentary evidence in the next Office Action in accordance with M.P.E.P. 2144.03 regarding the Official Notice. In the Final Office Action, dated October 29, 2020, which this Appeal Brief is submitted in response to, the Examiner did not provide such documentary evidence. The Appellant respectfully submits that the grounds of rejection for claims 3, 5, 6, 11, 15, and 16 are deficient.
As stated by the United States Court of Customs and Patent Appeals, “[t]ypically, it is found necessary to take notice of facts which may be used to supplement or clarify the teaching of a reference disclosure, perhaps to justify or explain a particular inference to be drawn from the 


Examiner Response:
	Examiner respectfully disagrees with the above arguments. In the above arguments appellant alleges the examiner did not provide documentary evidence in the Final Office Action dated October 29, 2020.  
Examiner respectfully disagrees with the above argument. Appellant is referred to the last 6 lines of page 5 of the Final Office Action dated October 29, 2020, and also to the lines 1-4 of the Final Office Action dated October 29, 2020. 
In fact, on pages 5-6 of the Final Office Action dated examiner has provided documentary evidence in accordance with M.P.E.P. 2144.03 regarding the Official Notice to cover the limitations of the dependent claims 3, 5, 6, 11, 15, and 16. 
Par. 65, and Watfa (US 20120218889), Par. 227, 332 and 404, as documentary evidence for claims 3 and 11, in accordance with M.P.E.P. 2144.03 to cover the limitations of the dependent claims 3, and 11. 
Further, the examiner provided references Shimojou (20200045624), Par. 43, 44 and 56; Machida (US 20160150495), Par. 127-130, as documentary evidence for claims 5 and 15, in accordance with M.P.E.P. 2144.03 to cover the limitations of the dependent claims 5 and 15. 
Further, the examiner provided references Spencer (US 20200162909), Par. 4-6; Hawkins (US 20070155394); Alonso (US 20110296489), Par. 94., as documentary evidence for claims 6 and 16, in accordance with M.P.E.P. 2144.03 to cover the limitations of the dependent claims 6 and 16. 
Appellant has not argued that the provided reference do not disclose the claimed features of claims 3, 5, 6, 11, 15, and 16. Appellant has only argued that the documentary evidence was not provided in the Final Office Action, which is not persuasive. The Final Office Action clearly identifies these references as documentary evidence on pages 5-6 of the Final Office Action. Further, examiner asserts that the Final Office Action clearly identifies each reference and the corresponding paragraphs that disclose the specific limitation for the claims. Accordingly, the references along with their recited paragraphs, specifically identified for the specific limitation of the specific claims serve as documentary evidence, in accordance with M.P.E.P. 2144.03.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRED A CASCA/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        

Conferees:


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.